DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9, 10-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,898,713 B1 (Price) and U.S. Patent No. 8,584,034 B2 (Holt).
Referring to claim 1, Price discloses a method comprising:  identifying a hierarchy of topics in a social network, each topic corresponding to a respective subject, wherein the hierarchy of topics defines relationships between the topics (column 6, lines 19-29).  Price discloses nested topics which represent a hierarchy where the topics have associated ranked articles which are nested under these topics.  These accounts for presenting content represent social network applications.  There is a ranked relationship between the genres.  Price discloses causing presentation, in a user interface of a user device, of a first topic page for a first topic in the social network, the first topic page including one or more articles (column 2, lines 18-21).  Price does not disclose one or more first options for navigating to topic pages of topics related to the first topic and detecting by one or more processors, a selection in the user interface in the user interface of a first article from the one or more articles.  Holt discloses one or more first options for navigating to topic pages of topics related to the first topic (column 8, lines 65-67); detecting, by one or more processors, a selection in the user interface of a first article from the one or more articles (column 8, line 65-column 9, line 14); and in response to detecting the selection of the first article, causing, by the one or more processors, presentation in the user interface of the user device of a first article page for the first article, the first article page comprising details of the first article and one or more second options for navigating to topic pages of topics related to the first article (column 14, lines 1-15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Holt one or more first options for navigating to topic pages of topics related to the first topic and detecting by one or more processors, a selection in the user interface in the user interface of a first article from the one or more articles.  Holt describes providing a social interaction system which provides underlying structure knowledge to the user (column 2, lines 7-13).  Price also describes a topic and knowledge system which would benefit from the structure described in Holt.  Holt describes a technique for storing the knowledge structure which improves the similar system taught in Price.
Referring to claims 2, 11 and 17, Price and Holt disclose the hierarchy of topics defines parent-child relationships among the topics, wherein a child topic of a parent topic has a more specific subject than the parent topic and the parent topic has a more general subject than the child topic, wherein super topics of a given topic include ascendant topics of the given topic, and wherein subtopics of the given topic include descendant topics of the given topic (Holt, column 5, lines 18-30).  Items 1-6 describe topics which have a parent child relationship.  The “Strand” has a more specific subject than the “Category/Domain”.  These parent items also represent a super topics and the child items represent subtopics.  
Referring to claims Attorney Docket No. 3080.J93US1 -25- Client Ref. No. 902255-US-NP3, 12 and 18, Price discloses that the one or more first options include a set of super topics and a set of subtopics (column 6, lines 19-29).  The genre is the super topics and the ranked articles are the subtopics.
Referring to claims 4, 13 and 19, Price and Holt disclose that the one or more second options include links for navigating to one or more topic pages related to the first article (Holt, column 14, lines 1-17).
Referring to claims 6 and 15, Price and Holt discloses detecting, while presenting the first article page, a selection of a second topic and causing presentation, in the user interface, of a second topic page for the second topic (Holt, Figures 18-1, 18-2, Figure 27C, column 20, lines 17-20).
Referring to claim 9, Price and Holt disclose that the one or more articles are presented in a topic feed of the first topic page, wherein the user interface provides for scrolling down the topic feed to see additional articles (Holt, column 7, lines 52-55).
Referring to claim 10, Price discloses a system comprising:  a memory comprising instructions; and one or more computer processors, wherein the instructions, when executed by the one or more computer processors, cause the one or more computer processors to perform operations comprising the following features (column 3, lines 40-55, column 4, lines 5-14): identifying a hierarchy of topics in a social network, each topic corresponding to a respective subject, wherein the hierarchy of topics defines relationships between the topics (column 6, lines 19-29);  causing presentation, in a user interface of a user device, of a first topic page for a first topic in the social network, the first topic page including one or more articles (column 2, lines 18-21).  Price does not disclose one or more first options for navigating to topic pages of topics related to the first topic and detecting by one or more processors, a selection in the user interface in the user interface of a first article from the one or more articles.  Holt discloses one or more first options for navigating to topic pages of topics related to the first topic (column 8, lines 65-67); detecting, by one or more processors, a selection in the user interface of a first article from the one or more articles (column 8, line 65-column 9, line 14); and in response to detecting the selection of the first article, causing, by the one or more processors, presentation in the user interface of the user device of a first article page for the first article, the first article page comprising details of the first article and one or more second options for navigating to topic pages of topics related to the first article (column 14, lines 1-15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Holt one or more first options for navigating to topic pages of topics related to the first topic and detecting by one or more processors, a selection in the user interface in the user interface of a first article from the one or more articles.  Holt describes providing a social interaction system which provides underlying structure knowledge to the user (column 2, lines 7-13).  Price also describes a topic and knowledge system which would benefit from the structure described in Holt.  Holt describes a technique for storing the knowledge structure which improves the similar system taught in Price.
Referring to claim 16, Price discloses a non-transitory machine-readable storage medium including instructions that, when executed by a machine, cause the machine to perform operations comprising the following features (column 4, lines 5-13):  identifying a hierarchy of topics in a social network, each topic corresponding to a respective subject, wherein the hierarchy of topics defines relationships between the topics (column 6, lines 19-29);  causing presentation, in a user interface of a user device, of a first topic page for a first topic in the social network, the first topic page including one or more articles (column 2, lines 18-21).  Price does not disclose one or more first options for navigating to topic pages of topics related to the first topic and detecting by one or more processors, a selection in the user interface in the user interface of a first article from the one or more articles.  Holt discloses one or more first options for navigating to topic pages of topics related to the first topic (column 8, lines 65-67); detecting, by one or more processors, a selection in the user interface of a first article from the one or more articles (column 8, line 65-column 9, line 14); and in response to detecting the selection of the first article, causing, by the one or more processors, presentation in the user interface of the user device of a first article page for the first article, the first article page comprising details of the first article and one or more second options for navigating to topic pages of topics related to the first article (column 14, lines 1-15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Holt one or more first options for navigating to topic pages of topics related to the first topic and detecting by one or more processors, a selection in the user interface in the user interface of a first article from the one or more articles.  Holt describes providing a social interaction system which provides underlying structure knowledge to the user (column 2, lines 7-13).  Price also describes a topic and knowledge system which would benefit from the structure described in Holt.  Holt describes a technique for storing the knowledge structure which improves the similar system taught in Price.
Claims 5, 7, 8, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Price, Holt and U.S. Patent No. 9,292,791 B2 (Lu).
Referring to claims 5, 14 and 20, Price does not disclose training a machine-learning program for identifying the topic pages related to the first article, the machine-learning program assessing features regarding content of the first article, activities of users in the social network, and the hierarchy of topics.  Lu discloses training a machine-learning program for identifying the topic pages related to the first article, the machine-learning program assessing features regarding content of the first article, activities of users in the social network, and the hierarchy of topics (column 2, lines 20-22, column 6, lines 23-30, column 7, lines 33-39).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to learn from Lu training a machine-learning program for identifying the topic pages related to the first article, the machine-learning program assessing features regarding content of the first article, activities of users in the social network, and the hierarchy of topics.  Lu provides a technique for determining recommended customized content for users which would improve the device in Price.  Lu provides a system that allows users to access personalized learning content and topics that would help users.  See column 16, lines 42-48.  
Referring to claim 7, Price does not disclose training a machine-learning program for ranking the articles for presentation in the first topic page, the machine-learning program assessing features related to each article, activities of users in the social network, and topic information.  Lu discloses training a machine-learning program for ranking the articles for presentation in the first topic page, the machine-learning program assessing features related to each article, activities of users in the social network and topic information (column 8, lines 53-67).  The model is created and trained to determine articles and topics which are associated with a user.  Articles are ranked based on the user’s interaction with them.  One article is ranked based on the user authoring the article as opposed to reading the article.  The activities of the user in relation to the topic determines the user model and expert identification.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Lu training a machine-learning program for ranking the articles for presentation in the first topic page, the machine-learning program assessing features related to each article, activities of users in the social network, and topic information.  Lu provides a technique for determining recommended customized content for users which would improve the device in Price.  Lu provides a system that allows users to access personalized learning content and topics that would help users.  See column 16, lines 42-48.
Referring to claim Attorney Docket No. 3080.J93US1 -26- Client Ref. No. 902255-US-NP8, Price and Holt do not disclose training a machine-learning program for identifying topics related to a given topic, the machine-learning program assessing features related to topic information, the hierarchy of topics, article information, and activities of users in the social network.  Lu discloses training a machine-learning program for identifying topics related to a given topic, the machine-learning program assessing features related to topic information, the hierarchy of topics, article information, and activities of users in the social network (column 2, lines 20-22, column 6, lines 23-30, column 7, lines 33-39).  It would have obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Lu training a machine-learning program for identifying topics related to a given topic, the machine-learning program assessing features related to topic information, the hierarchy of topics, article information, and activities of users in the social network.  Lu provides a technique for determining recommended customized content for users which would improve the device in Price.  Lu provides a system that allows users to access personalized learning content and topics that would help users.  See column 16, lines 42-48.
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.  The documents cited therein teach the method for identifying topics.
Responses to this action should be submitted as per the options cited below: The United States Patent and Trademark Office requires most patent related correspondence to be:  a) faxed to the Central Fax number (571-273-8300) b) hand carried or delivered to the Customer Service Window (located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), c) mailed to the mailing address set forth in 37 CFR 1.1 (e.g., P.O. Box 1450, Alexandria, VA 22313-1450), or d) transmitted to the Office using the Office's Electronic Filing System.  
Any inquiry concerning this communication or earlier communications for the examiner should be directed to Namitha Pillai whose telephone number is (408) 918-7556.  The examiner can normally be reached from 10:00 AM – 6:30 PM.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.
All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Namitha Pillai
Primary Patent Examiner
Art Unit 2143
February 12, 2021
/NAMITHA PILLAI/Primary Examiner, Art Unit 2143